BEAUCHAMP, Judge.
Appellant was convicted in the City Court of Beaumont on a charge for violating an ordinance of said city which, among other things, regulates the movement of ambulances on the streets of said city in response to emergency calls. The fine assessed in the City Court was $25.00. On appeal to the County Court the same fine was again assessed.
It will not be necessary to discuss the ordinance, or the evidence introduced in the case. Under Article 53 of the Code of Criminal Procedure, fixing the jurisdiction of this Court on appeals, it is provided that the Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal matters on appeal except those which have been appealed from any inferior court to the county court, and in which the fine imposed by the county court does not exceed one hundred dollars. No contention is made and no authorities cited to support the claim for a right to appeal in the case now before us, contrary to said article. Many cases are discussed in the annotations to said article in Vernon’s Ann. C. C. P.
This Court has no jurisdiction to entertain the appeal and the case is accordingly dismissed.